DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 and 03/18/2020 was considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nelson Runkle (Reg # 65,399) on January 14, 2021

The application has been amended as follows: 

Replace claim 1 with the following: 
1.	(currently amended):	An image processing system comprising: 

at least one processor configured to process the instructions to implement: 
	an input unit configured to receive an input of a plurality of points for a variety of positions selected based on user operations on static image frames, wherein the input designates whether each of the positions corresponding to each of the plurality of points is included in a mobile object region, and wherein each of the static image frames is captured at different times in a moving image;
	a calculation unit configured to calculate differences between a first background model generated based on an image frame at the time of processing, a second background model in which an influence of an image frame at the time of processing is smaller than that of the first background model, and a third background model in which an influence of an image frame at the time of processing is smaller than that of the second background model; and 
	a learning unit configured to learn a parameter for detecting a mobile object corresponding to the mobile object region using the first background model, the second background model, and the third background model, based on the input.

Cancel claim 2

Replace claim 8 with the following: 



receiving an input of a plurality of points for a variety of positions selected based on user operations on static image frames, wherein the input designates specifies whether each of the positions corresponding to each of the plurality of points is included in a mobile object region, and wherein each of the static image frames is captured at different times in a moving  image; 
calculating differences between a first background model generated based on an image frame at the time of processing, a second background model in which an influence of an image frame at the time of processing is smaller than that of the first background model, and a third background model in which an influence of an image frame at the time of processing is smaller than that of the second background model; and
learning a parameter for detecting a mobile object corresponding to the mobile object region using the first background model, the second background model, and the third background model, based on the input.

Replace claim 10 with the following: 

10.	(currently amended):	A computer-readable non-transitory storage medium for storing a program causing a computer to execute function of:
receiving an input of a plurality of points for a variety of positions selected based on user operations on static image frames, wherein the input designates specifies   image; 
calculating differences between a first background model generated based on an image frame at the time of processing, a second background model in which an influence of an image frame at the time of processing is smaller than that of the first background model, and a third background model in which an influence of an image frame at the time of processing is smaller than that of the second background model; and
learning a parameter for detecting a mobile object corresponding to the mobile object region using the first background model, the second background model, and the third background model, based on the input.

Replace claim 12 with the following: 

12.	(currently amended):	The image processing system according to claim 1, wherein 
the learning unit learns the parameter to be used for a detection model for detecting a mobile object by performing one or more convolution calculation by using a value of a background model of a neighboring region one of the plurality of points.

Replace claim 13 with the following: 

claim 1 wherein 
the learning unit is further configured to learn, as the parameters, the convolution calculation, and a threshold compared with a value obtained as a result of the convolution calculation.


Allowable Subject Matter
Claims 1 and 3-16 now renumbered 1-15  are allowed.
The closest prior art of record is Porikli et al. (US PG Pub No. 2008/0247599 A1), hereinafter Porikli, in view of Tsukamoto (US PG Pub No. 2009/0097709 A1) further in view of Schiller et al (Pub No.: 2005/0089216). Porikli discloses an image processing system comprising: a memory storing instructions (figure 3 is pseudo code of computer code for updating the background model parameters); at least one processors configured to process the instructions to implement: an input unit configured to receive an input indicating whether one or more pixels are displaying a mobile object or not, wherein the pixels are selected from each of static image frames captured at different processing times in a moving (figure 1, abstract, “each background model is updated at a different temporal scales ranging from short term to long term”); and a learning unit configured to learn a parameter for detecting a mobile object based on the input (abstract, “evidence values are compared with a evidence threshold to detect and signal an object left behind in the scene”).
However, Porikli fails to explicitly teach an input of a plurality of points for a variety of positions selected on static image frames, wherein the input designates paragraph [0036], “objects may be designated by means of the enlarging tools 203 having various forms, such as a square, a polygon, and a star. Moreover, the designation may be performed by directly clicking an object with the point device. If direct clicking is performed, the signal processing apparatus 100 may decide the shape of the enlarged image in a random manner…”) on static image frames, wherein the input designates whether each of the positions corresponding to each of the plurality of points is included in a mobile object region (element 204 and 205 in figure 2, The user designates moving objects in the moving image with the mouse and enlarging tool), and wherein each of the static image frames is captured at different times in a moving image (paragraph [0031], “moving image information that has received the reproducing processing is the image data of the plurality of frames, and is displayed on the display unit 109 frame by frame by the display control unit 110”, figures 2-7, the objects are moving in subsequent frames of the input moving image).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porikli to include, an input of a plurality of points for a variety of positions selected  on static image frames, wherein the input designates whether each of the positions corresponding to each of the plurality of points is included in a mobile object region, and wherein each of the static image frames is captured at 
 Note the discussion above; the combination of Porikli and Tsukamoto as a whole does not teach wherein the input  is based on a user operation.
 Schiller teaches an object extraction method which includes wherein the input  is based on a user operation(see [p][0090] -  where a user highlights a background portion).
Note the discussion above; none of the cited references discloses calculating differences between a first background model generated based on an image frame at the time of processing, a second background model in which an influence of an image frame at the time of processing is smaller than that of the first background model, and a third background model in which an influence of an image frame at the time of processing is smaller than that of the second background model.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663
January 14, 2021